             Case 2:18-cv-01014-TSZ Document 60 Filed 06/17/20 Page 1 of 2



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          KYLLE BERNETHY, et al.,
 8                               Plaintiffs,
 9            v.                                          C18-1014 TSZ

10        LAKECOURT APARTMENTS, LLC,                      MINUTE ORDER
          et al.,
11
                                 Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)  The Court SETS a telephone conference call for Friday, June 19, 2020, at
   11:00 a.m. The Court’s staff will be in contact with counsel to provide a conference call
15
   number and access code. The parties should be prepared to discuss the following issues:
16                 (a) The status of the case;
17                 (b) Whether any additional dispositive motion practice is appropriate;

18                 (c) Whether the parties would consider consenting to a magistrate judge;
                       and
19
                   (d) Any issues relating to case management in light of the existing
20                     COVID-19 pandemic and the restrictions on the procedures for
                       conducting civil matters in light of the Court’s General Orders.
21                     See General Order 08-20.

22

23

     MINUTE ORDER - 1
              Case 2:18-cv-01014-TSZ Document 60 Filed 06/17/20 Page 2 of 2



 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 17th day of June, 2020.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
